Mayo, J.
Where a married woman signs an act of compromise at the earnest solicitation of her husband, and upon the recommendation of her attorney, such influences will not invalidate her act.
2. Where a creditor of the husband intervenes in the suit of the wife against her husband for separation of property, and the wife and intervenor enter into a compromise, whereby it is agreed that the intervention shall be withdrawn, that the husband shall confess judgment in favor of intervenor for a specific amount, and'that the wife shall renounce and postpone her paraphernal mortgage in favor of said intervenor for the amount of the judgment so confessed, and the wife does in due form renounce, and after the said creditor has obtained and recorded his judgment, she brings in all the real estate belonging to her husband, held: That the act of renunciation is binding on the wife, and the creditor can, by hypothecary action, enforce his judicial mortgage against the property bought by her. C. C. 129 ; 14 An. 194.
3. An act by which a wife postpones her mortgage in favor of her husband’s creditor is equivalent to a renunciation, and is binding on her.
4. Property sold at sheriff’s sale remains affected by prior general mortgages. C. P. 710; 2 An. 617 ; 5 An. 574.